Mabtin, J.
delivered the opinion of the court.
The defendant is sued on an open account, for goods and merchandise sold and delivered to him in the State of Pennsylvaniahe being at the time a resident of the State of Ohio. He pleaded the general issue, prescription and a discharge under the insolvent laws of Ohio. There was a judgment against him, and he appealed.
*279The facts and circumstances of this case are precisely the same as those of the case of L. & T. F. Shewell against the present defendant, just decided ; and the judgment must be the same in this as was rendered in that case.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and a judgment of nonsuit entered against the plaintiff, with costs in both courts.